                      UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


BLAIN WARREN LANDIN,                                 Civil No. 19-1405 (JRT/DTS)


                   Plaintiff,

v.
                                                     ORDER
STATE OF MINNESOTA,

                   Defendant.


      Blain Warren Landin, MN Correctional Facility, Reg. No. 231123, 1079
      Hwy 292, Red Wing, MN 55066, pro se plaintiff.

      Edwin William Stockmeyer, III, Matthew Frank, Terry Viesselman,
      OFFICE OF THE MINNESOTA ATTORNEY GENERAL, Bremer
      Tower, Suite 1800, 445 Minnesota Street, St. Paul, MN 55101-2134, for
      defendant.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated June 28, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      1.     Petitioner Blain Warren Landin’s Petition Under 28 U.S.C. § 2254 for Writ

of Habeas Corpus by a Person in State Custody, Docket No. 1, is DENIED;
      2.    The action is DISMISSED without prejudice; and

      3.    No certificate of appealability shall be issued.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 26, 2019
at Minneapolis, Minnesota
                                         s/John R. Tunheim ________
                                         JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court




                                            2
